450 F.2d 1146
Charles E. SLAGLE, by next friend, Margaret Slagle,Plaintiffs-Appellees,v.ENGINEERING & EQUIPMENT COMPANY, Defendants, Aetna Casualty& Surety Company, Intervenor-Appellant.
No. 71-1975 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 17, 1971.

Warner R. Wilson, Jr., Skinner, Wilson & Beals, Atlanta, Ga., for intervenor-appellant.
Taylor W. Jones, Mitchell, Pate & Anderson, Atlanta, Ga., for plaintiffs-appellees.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966